Citation Nr: 0421960	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-17 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) during the 
period from January 29, 1998 to September 17, 2001; and in 
excess of 50 percent since September 18, 2001.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for PTSD 
and assigned a 30 percent disability rating effective in 
January 1998.

In a rating decision dated in December 2001, the RO increased 
the veteran's disability rating to 50 percent, effective in 
September 2001.  Since the veteran is presumed to be seeking 
the highest possible rating available under the rating 
schedule for PTSD, the appeal as to the evaluation of that 
disability continues.  AB v. Brown, 6 Vet. App. 35 (1993).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004))and its implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and evidence, that was not 
previously provided to VA, and is necessary to substantiate 
the claim.  

As part of that notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a).  VA has 
promulgated regulations implementing the statute, whereby it 
has undertaken to request that claimants submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran has not received this required notice 
for his claim for a higher initial rating for PTSD. 

Therefore, this case is remanded for the following action:

1.  The AMC or RO should provide the 
veteran with notice regarding the claim 
for an initial disability rating in 
excess of 50 percent for PTSD in 
accordance with 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b). 

2.  The AMC or RO should take the 
necessary steps to obtain relevant 
records reported by the veteran in 
response to the VCAA notice.  

3.  If the AMC or RO receives records 
showing a change in the severity of PTSD 
since the last VA examination, it should 
afford the veteran a psychiatric 
examination in order to evaluate the 
current severity of the veteran's PTSD.  
The examiner should review the claims 
folder in conjunction with the exam, and 
report all manifestations of PTSD, and 
its impact on the veteran's occupational 
and social functioning.  The examiner 
should also report a global assessment of 
function score attributable to PTSD.

4.  Thereafter, the AMC or RO should 
readjudicate the claims.  If the benefits 
are not granted in full, the AMC or RO 
should issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

